Citation Nr: 0001984	
Decision Date: 01/25/00    Archive Date: 02/02/00

DOCKET NO.  97-34 019A	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error in the August 
22, 1997, Board decision, which denied an attempt to reopen a 
claim of entitlement to service connection for a bilateral 
eye disability.


REPRESENTATION

Moving Party Represented by:  N. Drew Pierce, Attorney at Law


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant active service from March 1954, to July 1954.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the appellant as to clear 
and unmistakable error in an August 22, 1997, Board decision.

The Board will remand for the issuance of a statement of the 
case the issue of entitlement to service connection for a 
bilateral eye disability.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  


FINDINGS OF FACT

1.  The August 1997 Board decision found that the appellant 
had not submitted new and material evidence to reopen his 
claim for service connection for a bilateral eye disability.

2.  The appellant has alleged that the claim should have been 
reopened as new and material evidence was submitted in 
support of the claim; and specifically, that the evidence 
showed that his current bilateral eye disability is 
associated with injury to the eyes incurred during active 
service; that additional evidence submitted subsequent to the 
Board's decision should have been considered; and that the 
original decision of the RO and all subsequent rulings were 
based on a "patently illogical" interpretation of the 
factual evidence.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the August 22, 1997, Board decision in failing to reopen a 
claim for entitlement to service connection for a bilateral 
eye disability fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 22, 1997, the Board issued a decision that denied 
the appellant's attempt to reopen his claim of entitlement 
to service connection for a bilateral eye disability.  In 
December 1998, the appellant filed a motion for 
reconsideration of the August 1997 Board decision which was 
subsequently denied in April 1998.  However, the appellant 
was also informed at that time that his correspondence would 
also be considered as a request for revision of the August 
1997 Board decision on the grounds of CUE.  In March 1999, 
the Board notified the appellant that it would not consider 
his motion for reconsideration as a motion for CUE unless he 
affirmatively replied within 60 days.  A response was 
received from the appellant's attorney in May 1999, electing 
to proceed with the CUE motion.  It is noted that the 
appellant's attorney also requested "additional time to 
prepare a new CUE motion based on the new regulations".  
Thereafter, the Board notified the appellant's attorney, by 
letter dated August 16, 1999, that he had 30 days from the 
date of the letter to file a relevant response.  No further 
response was received from the appellant's attorney.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's August 1997 decision contains CUE.  That 
determination found that the evidence submitted since the 
Board's April 1991 decision was not new and material, and the 
veteran's claim for service connection for a bilateral eye 
disability was not reopened and remained denied.  

The moving party argues initially that the evidence of record 
at the time of the August 1997 decision established that he 
sustained injury to his eyes in service and that his current 
eye disability is associated with that in-service injury.  
Such an allegation does not constitute a valid claim of CUE.  
As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this respect, the appellant, through his attorney, has 
raised a generic allegation of error concerning the August 
1997 Board decision, but not necessarily the discrete issue 
of CUE.  The appellant has alleged that the August 1997 
decision was the product of error essentially because the 
decision failed to conclude that the evidence submitted since 
April 1991, specifically the veteran's testimony and a 
written lay statement from a gunsmith, demonstrated a 
relationship between the veteran's current eye disability and 
his prior active service.  This argument represents a clear-
cut example of disagreement as to how the evidence was 
interpreted and evaluated, and as such cannot constitute a 
basis for a finding of CUE. See 38 C.F.R. § 20.1403(d)(3); 
see also Luallen, supra.  

With regard to the argument concerning the additional 
evidence, specifically, the December 1998 affidavit of Dr. D. 
Marx, which was submitted subsequent to the Board's August 
1997 decision; the Board notes that such evidence was not in 
existence at the time of the decision and thus, can not be 
the basis of a valid CUE claim.  See 38 C.F.R. § 1403(b)(1) 
(1999).

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
August 22, 1997, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the August 22, 1997, Board 
decision on the grounds of CUE is denied.


REMAND

It is noted that the RO in a rating action dated June 1998, 
reopened and then denied the veteran's claim of entitlement 
to service connection for a bilateral eye disability.  By 
written correspondence dated July 9, 1998, the veteran's 
attorney submitted a notice of disagreement (NOD), which 
initiated an appeal.  However, it does not appear from the 
record that the RO has issued a statement of the case (SOC) 
to date.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
U.S. Court of Appeals for Veterans Claims (Court) indicated 
that in a case in which a veteran expressed disagreement in 
writing with an RO decision and the RO failed to issue a 
statement of case, the Board should remand the issue to the 
RO, not referred it there, for issuance of an SOC. 
Accordingly, the case is REMANDED for the following action.  



The veteran should be issued an SOC on 
the issue of entitlement to service 
connection for a bilateral eye 
disability.  The veteran should be 
advised of the necessity of filing a 
timely submit substantive appeal to 
complete his appeal.  


The purpose of this REMAND is to ensure compliance with the 
U.S. Court of Appeals for Veterans Claims' decision in 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  Only if the 
veteran completes his appeal by filing a timely substantive 
appeal should this case be returned to the Board. See 38 
U.S.C.A. § 7104(a) (West 1991).



		
	CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeals


 



